Title: From Benjamin Franklin to William Franklin, 16 April 1768
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, April 16, 1768.
Since my last, a long one of March 13, nothing has been talked or thought of here but elections. There have been amazing contests all over the kingdom, £20 or 30,000 of a side spent in several places,  and inconceivable mischief done by debauching the people and making them idle, besides the immediate actual mischief done by drunken mad mobs to houses, windows, &c. The scenes have been horrible. London was illuminated two nights running at the command of the mob for the success of Wilkes in the Middlesex election; the second night exceeded any thing of the kind ever seen here on the greatest occasions of rejoicing, as even the small cross streets, lanes, courts, and other out-of-the-way places were all in a blaze with lights, and the principal streets all night long, as the mobs went round again after two o’clock, and obliged people who had extinguished their candles to light them again. Those who refused had all their windows destroyed. The damage done and the expence of candles has been computed at £50,000. It must have been great, though probably not so much. The ferment is not yet over, for he has promised to surrender himself to the Court next Wednesday, and another tumult is then expected; and what the upshot will be no one can yet foresee. Tis really an extraordinary event, to see an outlaw and exile, of bad personal character, not worth a farthing, come over from France, set himself up as candidate for the capital of the kingdom, miss his election only by being too late in his application, and immediately carrying it for the principal county. The mob, (spirited up by numbers of different ballads sung or roared in every street) requiring gentlemen and ladies of all ranks as they passed in their carriages to shout for Wilkes and liberty, marking the same words on all their coaches with chalk, and No. 45 on every door; which extends a vast way along the roads into the country. I went last week to Winchester, and observed that for fifteen miles out of town, there was scarce a door or window shutter next the road unmarked; and this continued here and there quite to Winchester, which is 64 miles.
